Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 1 of 10 PageID #: 176




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION


     UNITED STATES OF AMERICA,            )
                                          )
           Plaintiff,                     )
                                          )
           v.                             ) No. 4:19-CR-00966-SRC-SPM
                                          )
                                          )
     ERRICK ROACH,                        )
                                          )
           Defendant.                     )

                                  DETENTION HEARING

                    BEFORE THE HONORABLE PATRICIA L. COHEN
                        UNITED STATES MAGISTRATE JUDGE

                                  DECEMBER 10, 2019

     APPEARANCES:


     For Plaintiff: Jennifer Lauren Szczucinski, Esq.
                    OFFICE OF THE U.S. ATTORNEY
                    111 South 10th Street, 20th Floor
                    St. Louis, MO 63102

     For Defendant: Patrick S. Kilgore, Esq.
                    LAW OFFICE OF PATRICK S. KILGORE
                    1015 Locust, Suite 914
                    St. Louis, MO 63101

     Recorded By:       C. Long


     Transcribed By: CARLA M. KLAUSTERMEIER, RPR, CRR, CSR, CCR
                     Official Court Reporter
                     United States District Court
                     111 South 10th Street
                     St. Louis, MO 63102 | (314)244-7984


             PROCEEDINGS RECORDED BY ELECTRONIC SOUND RECORDING
            TRANSCRIPT PRODUCED BY COMPUTER-AIDED TRANSCRIPTION
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 2 of 10 PageID #: 177


     Detention Hearing                                                            2


1                                DECEMBER 10, 2019

2                 (The proceedings commenced at 10:21 a.m.)

3                 (The following proceedings were held in open court

4    with the defendant present:)

5                 THE COURT:    All right.     So we're on the record in

6    4:19-CR-966, USA v. Errick Roach.

7                 Mr. Roach, you've got a detention hearing set this

8    morning.     First thing we're going to do is have the lawyers

9    announce themselves for a record -- for the record.

10                Go ahead, Counsel.

11                MS. SZCZUCINSKI:      Jennifer Szczucinski for the

12   United States, Your Honor.

13                MR. KILGORE:     Patrick Kilgore on behalf of

14   Mr. Roach, Your Honor.

15                THE COURT:    Okay.    So Mr. Kilgore, did you have a

16   chance to talk to Mr. Roach about how he wants to proceed this

17   morning?

18                MR. KILGORE:     I did, Your Honor.      I spoke with

19   Mr. Roach this morning and discussed the charges and the

20   Pretrial Services Report with him.          He would like to proceed

21   this morning with the detention hearing.

22                THE COURT:    Okay.    So Mr. Roach, this is the way

23   we're going to do this.        We're going to have the Government

24   lay out the reasons for its motion to detain you because

25   there's a motion pending right now for detention and the
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 3 of 10 PageID #: 178


     Detention Hearing                                                            3


1    Government's responsibility is to lay out the reasons for

2    that.    Pretrial Services has also filed a report recommending

3    that you be detained.       Okay?    So I'm going to let the

4    Government state its reasons and then you and your lawyer will

5    have an idea of what the basis for the detention is and your

6    lawyer will be able to respond.          Okay?

7                 THE DEFENDANT:     Yes, ma'am.

8                 THE COURT:    All right.     So go ahead, Counsel.

9                 MS. SZCZUCINSKI:      Your Honor, the Government

10   believes that detention is appropriate mainly for the safety

11   of the community in this situation.           Mr. Roach is charged with

12   three counts of armed carjacking and three counts of

13   brandishing a firearm in furtherance of a crime of violence

14   pursuant to 924(c); and therefore, a rebuttable presumption

15   does arise with regard to detention.

16                I have, for the Court, from Ms. Behrens, Your Honor,

17   whose case this is, a police report that she'd like to offer

18   as exhibits about the circumstances, but specifically,

19   Mr. Roach and his co-defendant robbed three different people

20   at gunpoint including a 9-year-old child.            They forced them

21   from their cars, made them lie on the ground in one situation.

22                Additionally, Mr. Roach is suspected to be involved

23   in at least one other carjacking that the Government is

24   looking at, if not more; and therefore, we believe that the

25   safety of the community is paramount in this situation and
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 4 of 10 PageID #: 179


     Detention Hearing                                                            4


1    that Mr. Roach should remain detained.

2                 THE COURT:    Okay.    So let me ask you.      Is there --

3    let me look at the motion again.          I thought that there was --

4    there's also a flight risk grounds in the motion.              What is the

5    basis for flight risk?

6                 MS. SZCZUCINSKI:      Your Honor, the Government's

7    concern in this case with regard to flight risk is that,

8    obviously, Mr. Roach was not apprehended at the scene in any

9    of these cases, so he fled the area, and the nature of this --

10   of the crimes.

11                THE COURT:    Okay.    What's the sentencing issue here?

12                MS. SZCZUCINSKI:      Sentencing issue for an armed

13   carjacking, I believe, Your Honor, is a maximum of 15 years in

14   the Department of Corr- -- in the Bureau of Prisons, and the

15   924(c) is a minimum of 7 years to run consecutive to the armed

16   carjacking.

17                THE COURT:    Okay.    All right.     When you say he fled

18   the area, what do you mean by that?

19                MS. SZCZUCINSKI:      In all three robberies, he and his

20   co-defendant fled after stealing the car, obviously.              They

21   were not apprehended quickly.         It took time for them to be

22   located, so they were not located on the scene or close to the

23   scene.

24                THE COURT:    Okay.

25                MS. SZCZUCINSKI:      And these -- from a time frame
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 5 of 10 PageID #: 180


     Detention Hearing                                                             5


1    perspective, Your Honor, these robberies all happened

2    October 6th, October 8th, and October 15th, so over a weeklong

3    period.

4                 THE COURT:    Okay.    So Mr. Kilgore?

5                 MR. KILGORE:     Your Honor, just briefly regarding the

6    flight risk.     I think it's addressed in the Pretrial

7    Services Report and the fact that Mr. Roach has one sister who

8    lives in Texas.      He doesn't have much contact with her.           She's

9    older and has her own life there.

10                As you can see, he has a significant number of

11   family members and friends.         He has no other ties to anywhere

12   else other than the St. Louis area.           As the report indicates,

13   he lives in Jennings, Missouri, with his aunt whose name is

14   Janice Gilbert.      Ms. Gilbert is here in the courtroom.           She

15   owns her own home as 9406 Wilson Ridge Drive.             She works for

16   Wells Fargo as -- in their compliance department.              She has --

17   actually, works from home.         She has the flexibility to work

18   from home a few days a week.         She has informed me that she's

19   certainly willing to tender her property at that address to

20   secure a bond for Mr. Roach.         That house is -- sounds very

21   nice from what I understand.         It's completely paid for.

22                THE COURT:    Well, Mr. Kilgore, you know from your

23   own experience that this is not a question of money.

24                MR. KILGORE:     I understand.

25                THE COURT:    So I'm not looking --
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 6 of 10 PageID #: 181


     Detention Hearing                                                            6


1                 MR. KILGORE:     Right.    I understand.

2                 THE COURT:    -- for money here.

3                 MR. KILGORE:     I'm just -- I'm just talking about --

4    I guess I'm -- I understand that money's not the issue.               I'm

5    just saying that there's significant value in the home and

6    she's going to post that to secure her nephew's release.               I

7    think that says something about the tight family connections

8    that he has here and the connections he has to the community.

9                 I understand that value is not the issue, but he

10   does have other friends here.          Mr. Vetz (phonetic) is here

11   who's a family friend who works for the sheriff's department

12   to show his support.       So my -- I guess my point, I mean, he's

13   got a very -- very close-knit family, very close-knit circle

14   of friends who are offering a great measure of support for

15   this young man.

16                As you can see from the report, Judge, he has no

17   prior criminal history.        He's actually enrolled at

18   Harris-Stowe University.        He's in his first year there.         He's

19   involved in several programs.          I was handed, when I was

20   outside in the hall, by his aunt, some letters of support.

21                Just briefly, I have one from the President of

22   100 Black Men of Metropolitan St. Louis, which as I

23   understand, from speaking with Mr. Roach, is kind of a

24   mentoring program through Harris-Stowe.            So he's involved in

25   the community heavily as far as speaking to other groups of
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 7 of 10 PageID #: 182


     Detention Hearing                                                            7


1    people himself.

2                 I also have a letter from a Dan- -- Denala, D-A- --

3    D-E-N-A-L-A, Howell, who looks like a professor at

4    Harris-Stowe in the senior graphic design department, just

5    talking about how Mr. Roach's work ethic, integrity, and the

6    work that he's done at Harris-Stowe.

7                 I also have another letter from, it looks like an

8    assistant manager at Schnucks Markets where he worked before

9    starting college.       He's still in a program that allows him to

10   work there during his breaks.         So I have a letter from the

11   assistant manager there, it looks like, talking about his work

12   ethic and his just character in that -- that job.

13                I understand, Judge, that it's a rebuttable

14   presumption and the charges are very serious.             I would just

15   offer to the Court that he could certainly stay with his aunt

16   and would certainly be willing to participate in whatever

17   GPS monitoring, home confinement, that sort of thing.               It

18   sounds like she's there at least a couple days a week.               But

19   with the support system that he has in place, I think you can

20   be assured where he is at all times and the fact that he will

21   certainly appear at all future court hearings.

22                THE COURT:    Okay.    Thank you, Mr. Kilgore.

23                Ms. Szczucinski, did you want to do anything with

24   these reports that you handed in here?           I'm a little concerned

25   that Ms. Behrens isn't here to talk about this case.
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 8 of 10 PageID #: 183


     Detention Hearing                                                            8


1                 MS. SZCZUCINSKI:      Ms. Behrens, Your Honor, had a

2    sentencing elsewhere.        She wanted me to proffer those to the

3    Court and provide them to Mr. Kilgore.           Victim information has

4    been redacted from the reports.

5                 THE COURT:    And what are they being proffered for?

6                 MS. SZCZUCINSKI:      Just with regard to the

7    circumstances of the events, Your Honor.

8                 THE COURT:    Okay.    Well, Ms. Szczucinski, do you

9    know anything else about this?

10                MS. SZCZUCINSKI:      I do not, Your Honor.

11                THE COURT:    Okay.    All right.     So Mr. Roach, the way

12   things work in federal court is, I don't know if Mr. Kilgore

13   explained this to you, but it is not common to rule from the

14   bench in a detention hearing.         Okay?    Generally speaking, what

15   I do is take the information that I hear, take the information

16   that's proffered by the attorneys, and take a look at it.

17   Then I have to write an order about this.            Okay?    So it's not

18   exactly like state court when the judges just kind of rule

19   from the bench.      Okay?

20                I know you haven't been in state court either, but

21   maybe some of your family members are a little more familiar

22   with how that works and so -- and have an expectation that

23   something might happen right now.          So nothing's going to

24   happen right now.       So you are going to be locked up for a few

25   more days at the very least.         Okay?
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 9 of 10 PageID #: 184


     Detention Hearing                                                             9


1                 And the other thing is I don't want you to get your

2    hopes up a lot.      Okay?    I'm not saying that it's going to go

3    one way or the other, but you've got a presumption here which

4    Mr. Kilgore can explain a little bit more about that.

5                 THE DEFENDANT:     Yes, ma'am.

6                 THE COURT:    Makes it difficult.       Okay?

7                 THE DEFENDANT:     Yes, ma'am.

8                 THE COURT:    And then you've got very serious charges

9    and this isn't the time to work out whether or not there's any

10   validity to the charges.        Okay?    This is just what you're

11   dealing with right now.        All right?

12                THE DEFENDANT:     Yes, ma'am.

13                THE COURT:    Okay.    So anything else to put on the

14   record?

15                MS. SZCZUCINSKI:      No thank you, Your Honor.

16                THE COURT:    All right.     Thank you, Mr. Roach.       Thank

17   you, Counsel.

18                MR. KILGORE:     Thank you, Judge.

19                (The proceedings concluded at 10:31 a.m.)

20

21

22

23

24

25
Case: 4:19-cr-00966-SRC Doc. #: 100 Filed: 09/09/20 Page: 10 of 10 PageID #: 185




                                     CERTIFICATE



                  I, Carla M. Klaustermeier, do hereby certify that I

      am a duly appointed official court reporter for the United

      States District Court for the Eastern District of Missouri.

                  I further certify the foregoing is a true and

      accurate transcription as heard and understood from the taped

      proceedings held in the above-entitled case as has been

      transcribed from said tape to the best of my ability.

                  This reporter does not certify any transcript nor

      takes any responsibility for missing or damaged pages of this

      transcript when said transcript is copied and delivered by any

      party other than this reporter.




      9/9/2020                              /s/Carla M. Klaustermeier

      Date                    ----          Carla M. Klaustermeier
